                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              February 08, 2019
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

SRIRAM SARAVANAN                                 §
SHANMUGAVELANDY,                                 §
                                                 §
                      Plaintiff,                 §
                                                 §
VS.                                              §   CIVIL ACTION NO. H-18-4645
                                                 §
UNIVERSITY OF TEXAS M.D.                         §
ANDERSON CANCER CENTER,                          §
                                                 §
                      Defendant.                 §

                                              ORDER

       M.D. Anderson has requested a stay of its responses to the initial discovery protocols

pending resolution of its motion to dismiss. (Docket Entry No. 40). The court extended the time

for Shanmugavelandy to respond to this motion to February 23, 2019. (Docket Entry No. 38).

Without the time extension, the motion to dismiss would have been ripe on January 30, 2019.

       A district court “has ‘broad discretion and inherent power to stay discovery until preliminary

questions that may dispose of the case are determined.’” Fujita v. United States, 416 F. App’x 400,

402 (5th Cir. 2011) (quoting Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987)). “For example,

under Federal Rule of Civil Procedure 26(c), the court may stay discovery for ‘good cause,’ such

as a finding that further discovery will impose undue burden or expense without aiding the

resolution of the dispositive motions.” Id.

       M.D. Anderson argues that the motion to dismiss might eliminate the need for discovery

because it has sovereign immunity and because Shanmugavelandy has failed to state a claim.

(Docket Entry No. 40 at 2–3). M.D. Anderson’s motion to stay discovery is denied, because the
motion to dismiss does not raise a sovereign-immunity defense or make an argument as to why

M.D. Anderson has sovereign immunity. And even if the court finds that Shanmugavelandy has

failed to state a claim, he would likely receive an opportunity to amend. The motion to stay, (Docket

Entry No. 40), is denied.

               SIGNED on February 8, 2019, at Houston, Texas.


                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge




                                                 2
